    Case 1:17-cv-04995-OTW Document 113 Filed 01/28/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK


JUAN RODRIGUEZ, on behalf of himself and
others similarly situated,
                                                    Case No.: 17-cv-4995
                             Plaintiff,
                                                    Wang, M.J.
      v.

                                                    NOTICE OF PLAINTIFF’S
PARK IT MANAGEMENT CORP. d/b/a PARK                 UNOPPOSED MOTION FOR
IT MANAGEMENT, P.I.M. ASSOCIATES INC.               APPROVAL OF ATTORNEYS’
d/b/a PARK IT MANAGEMENT, JOHN DOE
                                                    FEES, ADMINISTRATION FEES
CORPS 1-31 d/b/a PARK IT MANAGEMENT
                                                    AND REIMBURSEMENT OF
and GARY SPINDLER,
                                                    EXPENSES
                             Defendants.



       For the reasons set forth in (i) the Memorandum of Law in Support of Plaintiff’s

Unopposed Motion for Approval of Attorneys’ Fees and Reimbursement of Expenses and

(ii) the Declaration of C.K. Lee in Support of Plaintiff’s Unopposed Motion for Approval

of Attorneys’ Fees, Administration Fees and Reimbursement of Expenses and Unopposed

Motion for Approval of Class Representative Service Awards, and the exhibits attached

thereto, Plaintiff respectfully requests that the Court enter an Order: (1) awarding Class

Counsel $233,333 in attorneys’ fees, which is approximately one-third of the Settlement

Fund established by Defendants, plus costs and expenses in the amount of $6,176.28, to

be paid from the Settlement Fund; and (2) awarding Advanced Litigation Strategies LLC,

as Settlement Administrator, administration fees of $50,000 to be paid from the

Settlement Fund.
    Case 1:17-cv-04995-OTW Document 113 Filed 01/28/19 Page 2 of 2




Dated: January 28, 2019

                                   Respectfully submitted,

                                   LEE LITIGATION GROUP, PLLC

                                   By: /s/ C.K. Lee
                                   C.K. Lee (CL 4086)
                                   30 East 39th Street, Second Floor
                                   New York, NY 10016
                                   Tel.: 212-465-1188
                                   Fax: 212-465-1181
                                   Attorneys for Plaintiff, FLSA Collective
                                   Plaintiffs and the Class
